Citation Nr: 1610756	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  03-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to an initial compensable rating for gastritis.

3. Entitlement to an initial rating in excess of 10 percent for hepatitis B for the period prior to October 26, 2009.

4. Entitlement to a rating in excess of 20 percent for hepatitis B.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to July 2002.  

This appeal initially came before the Board of Veterans' Appeals (Board) from an August 2002 decision issued by the RO. In that rating decision, the RO denied service connection for an acquired psychiatric disorder and granted service connection for hepatitis B and gastritis, assigning 10 percent and non-compensable ratings for the disabilities, respectively, effective August 1, 2002. In May 2007 and August 2010, the Board remanded the issues on appeal for further development of the record. The development requested in the remands has been completed and the case has been returned to the Board.

In December 2013, the RO assigned an increased rating of 20 percent for the service-connected hepatitis B beginning October 26, 2009. As higher schedular ratings for the hepatitis B are possible during the relevant time periods, this issue remains before the Board on appeal and has been characterized as noted on the title page. See AB v. Brown, 6 Vet. App. 35   (1993). The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Board hearing at the RO in July 2014; a transcript of the hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a rating in excess of 20 percent for hepatitis B and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The service-connected gastritis is shown to be under good control without the use of prescription or over-the-counter medication.  

2. Prior to October 26, 2009, the service-connected hepatitis B is shown to have been productive of a disability picture that more nearly approximated that of daily fatigue, malaise and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the service-connected gastritis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 Diagnostic Code (DC) 7307 (2015).

2. For the period of the appeal prior to October 26, 2009, the criteria for the assignment of a 20 percent rating for the service-connected hepatitis B have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 Diagnostic Code (DC) 7345 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2007. The claim was last adjudicated in December 2013.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal herein decided.  

The Veteran was afforded multiple VA examinations in connection with her claims herein decided. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issues on appeal herein decided because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2010. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examination to evaluate the current severity of her service-connected gastritis and hepatitis B and schedule the Veteran for a Board hearing at the RO in conjunction with her request for such hearing. Here, the Veteran underwent VA examination in June 2011 to evaluate the severity of her service-connected gastritis and hepatis B. The examiner reported findings pertinent to the rating criteria. Further, the Veteran testified before the undersigned in a Board hearing at the RO in July 2014. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of the claims herein decided. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Gastritis

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 (2014).

The rating for the Veteran's gastritis has been assigned pursuant to Diagnostic Code 7307. Under DC 7307, a 10 percent rating is warranted for chronic hypertrophic gastritis with small nodular lesions, and symptoms. A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms. A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas. 38 C.F.R. § 4.114, DC 7307.

In light of the applicable rating criteria, the Board finds that the weight of the evidence demonstrates that the assignment of a compensable rating for the service-connected gastritis is not warranted.
	
The July 2002 VA fee-basis examination report documents the Veteran's report of, in pertinent part, a history of having chronic gastritis for which she took Zantac. She complained that she had experienced it four to five times with associated stomach pain. However, she did not have any significant blood or tarry stools or chronic diarrhea. Objectively, her abdomen was flat and non-tender. The live, kidneys and spleen were not enlarged and there were no masses or bruits. The abdominal aorta was not prominent and hernias were absent. The examiner concluded that the Veteran's gastritis caused minor effects on her activities of daily living as well as her ability to perform job functions.

The February 2009 VA examination report reflects, in pertinent part, that the Veteran was treated with Prilosec. Results of an upper endoscopy were normal and there was no evidence of ulcer found. She denied evidence of upper or lower gastrointestinal bleeding. Objectively, gastric biopsy showed fragments of gastric antral mucosa with congestion; duodenal biopsy showed mild chronic duodenitis.

The June 2011 VA examination report documents the Veteran's reported history of having heartburn after having her son 10 years ago. She was not on any medication but did watch her diet and asserted that apple cider vinegar helped her symptoms. The examiner commented that the Veteran's gastritis was relatively under good control even without prescription or over-the-counter medication. There was no indication of ulcer, hemorrhage or lesions. Additionally, there was no evidence of anemia or incapacitating episodes relative to her gastritis.

The Board finds that this evidence shows that the Veteran's gastritis is relatively under good control even without the use of prescription or over-the-counter medication. There was no indication of ulcer, hemorrhage, lesions, anemia or incapacitating episodes relative to her gastritis. Thus, the Board finds that the weight of the evidence demonstrates that a compensable rating for the service-connected gastritis is not warranted. 

Hepatitis B

The rating for the Veteran's hepatitis B has been assigned pursuant to Diagnostic Code 7345. A 10 percent rating under DC 7345 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly. A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

 Note (2) defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Id.

In light of the applicable rating criteria, the Board finds that the weight of the evidence demonstrates that for the period prior to October 26, 2009, the assignment of a 20 percent rating for the service-connected hepatitis B is warranted.

The July 2002 report of VA fee-basis examination documents, in pertinent part, the Veteran's report of having chronic fatigue since 1998. She reported that she had significant weight loss (98 pounds to 89 pounds) over a year. She complained of constant symptoms of depression, gastrointestinal disturbance and being easily fatigued. She did not notice any distention of her abdomen. Objectively, her abdomen was flat and non-tender. The liver, kidneys and spleen were not enlarged and there were no masses or bruits. The abdominal aorta was not prominent and hernias were absent.

The February 2009 report of VA examination documents the Veteran's complaint of loss of appetite and weight loss, chronic fatigue, feeling exhausted, tiring easily and feeling mentally drained. She denied experiencing ay incapacitating episodes associated with her hepatitis B. She reported having episodes of abdominal pain that lasted approximately two weeks and then would resolve. She experienced nausea and vomiting (approximately twice every two months, lasting a week at a time) and felt dizzy after vomiting. During these periods of nausea and vomiting she was unable to eat and drink and had to go to the emergency room to get IV fluids. Currently, she was a student and had classes daily that lasted 1-3 hours. After class she had to go home and lay down. She slept a lot. She was married and had one son and reported that due to her fatigue, she was unable to keep up with the activities of her son.

Objectively, she weighed 106 pounds. Her abdomen was scaphoid and nontender. No spider angioma or caput medusae were noticed on the abdominal wall. Resonant percussion was noted. There was no evidence of hepatosplenomegaly.

A September 2009 VA emergency department treatment record reflects the Veteran's complaint of nausea, vomiting, pain and feeling tired and weak. An October 2009 private treatment record documents the Veteran's complaint of nausea, vomiting and joint pain. There was no change in her weight. Objectively, her abdomen was symmetric and not obese. Bowel sounds were present and there was no evidence of bruits. Her abdomen was soft and nontender and there was no organomegaly.

An October 2009 VA women's clinic treatment record documents the Veteran's report of nausea and vomiting. She denied abdominal pain, diarrhea, constipation, heartburn. Objectively, her abdomen was soft and nontender. The liver and spleen were not palpable. An October 2009 nutrition consult reflects that the Veteran sought treatment for weight loss associated with her hepatitis B. She reported that every 3-4 months she experienced episodes of nausea/vomiting, extreme fatigue after eating and dehydration. 

An October 2009 statement reflects that the Veteran had to withdraw from college due to her hepatitis B symptoms, including chronic fatigue, nausea and generalized weakness. A statement from the Veteran's former employer reflects that most of the time the Veteran reported for work, she was weak, fatigued and looked extremely pale. A statement from the Veteran's brother indicates that the Veteran seems very tired and exhausted most of the time and that her job performance and participation in school has been affected by her disability. A statement from the Veteran's sister reports that the Veteran experiences episodes of vomiting, had very low energy, was very fatigued, was skinny and overall did not feel or look healthy.

The Board finds that the weight of the evidence shows that prior to October 26, 2009, the Veteran's hepatitis B was productive of daily fatigue, malaise, nausea, vomiting and overall generalized weakness. Thus, the Board concludes that this evidence demonstrates that the Veteran's hepatitis B symptoms more nearly approximated daily fatigue, malaise and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period and finds that the service-connected disability picture more closely resembled the criteria for a 20 percent rating for the period of the appeal prior to October 26, 2009. See 38 C.F.R. § 4.114, DC 7345. 

Extra-schedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's gastritis and hepatitis B disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's gastritis is manifested by complaints of heartburn and stomach pain, used of prescription or over-the-counter medications, without indicating of ulcer, hemorrhage, lesions, anemia or incapacitating episodes.  Hepatitis B is shown to cause impairment manifested by daily fatigue, malaise, nausea, vomiting, generalized weakness, loss of appetite and minimal weight loss. The impairment and symptoms are included in the criteria found in the rating schedule for her disabilities. Because the schedular rating criteria is adequate to rate the gastritis and hepatitis B disabilities, the other two steps in the analysis of extra-schedular ratings need not be reached. To the extent that the Veteran seeks separate compensable ratings for her gastritis and hepatitis B, the Board notes the rating criteria preclude assigning separate ratings for these diseases of the digestive system. See 38 C.F.R. § 4.114. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from her disabilities with the pertinent schedular criteria does not show that her service-connected gastritis and hepatitis B (prior to October 2009) disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The functional limitations imposed by the Veteran's gastritis and hepatitis B disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's gastritis and hepatitis B on her occupation and daily life. In the absence of exceptional factors associated with disabilities, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An initial compensable rating for gastritis is denied.

An increased rating of 20 percent for the service-connected hepatitis B is granted for the period prior to October 26, 2009, subject to regulations governing the payment of monetary awards.


	(CONTINUED ON NEXT PAGE)



REMAND

With respect to her claim for entitlement to a rating in excess of 20 percent for the service-connected hepatitis B, the Veteran essentially asserts that she has experienced a worsening of the symptoms related to her service-connected hepatitis B. (See July 2014 Board hearing testimony). She was last afforded VA examination addressing this service-connected disability in June 2011. The record also includes a hepatitis, cirrhosis and other liver conditions disability benefits questionnaire (DBQ) completed by the Veteran's private treatment provider after the last VA examination. The Board notes that this privately completed DBQ is confusing regarding the severity of the hepatitis B in terms of incapacitating episodes attributable to the hepatitis B. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected hepatitis B. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994).

With respect to her claim for entitlement to service connection for an acquired psychiatric disorder, in the previous, May 2007, remand, the Board instructed the AOJ to schedule the Veteran for VA examination to evaluate the etiology of her claimed acquired psychiatric disorder. While the AOJ did obtain an opinion regarding etiology, the opinion that was offered was inadequate. To that end, in the March 2009 VA examination, the examiner opined that the Veteran's "depression was not likely to be caused by or related to her one incident that she experienced in the service that she has described above." However, the Board finds the examiner did not clearly address the in-service psychiatric symptomatology, specifically, the August 2001 treatment record documenting treatment for "questionable" adjustment disorder, and whether such symptomatology was the initial manifestation of the current psychiatric disorder. Given the inadequacy of the VA examination opinion, an addendum examination and opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, action on that issue is deferred pending the completion of the development action set forth below.

Notwithstanding, the record suggests that the Veteran is unemployable due to her service-connected disabilities. A June 2008 statement from the Veteran's former employer indicates that the Veteran was let go from her employment, in part, as a result of her service-connected hepatitis B disability. The June 2011 report of VA examination reflects that the Veteran was unemployable due to "fatigue." The record indicates that the Veteran was pursuing her bachelor's degree but that she also had to withdraw from school on occasion due to her service-connected hepatitis B. Thus, the record is not clear regarding the Veteran's level of education (i.e., whether she obtained her degree), special training or complete work history. Accordingly, further development is necessary prior to analyzing this TDIU claim on the merits. The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU. Moreover, a VA examination opinion is necessary to help determine the functional and occupational impairment to her service-connected disabilities. Friscia v. Brown, 7 Vet. App. 294   (1994), see also Geib v. Shinseki, 733 F.3d 1350, 1354. Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained. Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be afforded.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of her service-connected hepatitis B disability. All tests and studies must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-connected hepatitis B, to include specific symptoms related thereto, frequency such symptoms are experienced  and whether the Veteran experiences incapacitating episodes of hepatitis B and the frequency such incapacitating episodes have been experienced in the last 12-months (i.e., at least one week but less than two weeks; at least two weeks but less than four weeks; at least four weeks but less than six weeks; at least six weeks but not occurring constantly). 

The examiner must provide a complete rationale for all the findings and opinions.  

2. Schedule the Veteran for a VA examination to evaluate complaints of a psychiatric disorder.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the documented medical history and assertions.  After a thorough review of the evidence, to specifically include the August 2001 service treatment record that documents treatment for "questionable" adjustment disorder, the examiner should provide a diagnosis of all current psychiatric disorders.  For every diagnosed psychiatric disability, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or greater) each psychiatric disability had its onset in service, or is related to service. 

3. Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, in connection with the TDIU claim as well as the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU and request that she supply the requisite information.
 
 4. Thereafter, afford the Veteran an appropriate VA examination and opinion regarding the Veteran's employability. 

The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the functional and occupational impairment caused by the Veteran's service-connected disabilities. The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion. In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience. 

A rationale should be given for all opinions and conclusions rendered. 

5. After completing all indicated development, the AOJ should readjudicate claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


